    8:20-cr-00282-RFR-SMB Doc # 44 Filed: 04/12/21 Page 1 of 1 - Page ID # 72




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

 UNITED STATES OF AMERICA,

                        Plaintiff,                                     8:20CR282

           vs.
                                                                         ORDER
 JEFFREY THOMAS OSTDIEK,

                        Defendant.


        This matter is before the court on the motion of defendant Jeffrey Thomas Ostdiek
(Ostdiek), to determine mental competency pursuant to 18 U.S.C. § 424 (Filing No. 40). The
government had no objection to the motion. The request for a mental competency examination
will be granted.
        IT IS ORDERED:
        1. Defendant Ostdiek’s motion for a mental competency examination (Filing No. 40) is
granted.
        2. Pursuant to 18 U.S.C. § 4241, Ostdiek is committed to the custody of the Attorney
General for placement in a suitable facility to be examined for a reasonable period of time, not to
exceed thirty (30) days, to determine whether Ostdiek is suffering from a mental disease or defect
rendering him mentally incompetent to the extent that he is unable to understand the nature and
consequences of the proceedings against him or to assist properly in his defense.
        3. A psychiatric or psychological report shall be filed with the court with copies provided
to counsel of record at the completion of the period of examination.
        4. Upon receipt by the court and counsel of the examination report, a hearing pursuant to
18 U.S.C. § 4247(d) shall be promptly scheduled to determine the competency of Ostdiek to stand
trial in this matter.


        Dated this 12th day of April, 2021.

                                                     BY THE COURT:

                                                     s/ Susan M. Bazis
                                                     United States Magistrate Judge
